July 9, 2021
Via ECF
The Honorable Sarah L. Cave
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                       Re:    Paul Rudolph Foundation v. Paul Rudolph Heritage Foundation
                              Case No.: 1:20-cv-8180-CM (SDNY)

Dear Judge Cave:

        We represent Defendants Paul Rudolph Heritage Foundation and Ernst Wagner
(“Defendants”) and respectfully submit this letter to request a discovery conference to assist the
parties resolve a dispute regarding keyword email searching under the Stipulated eDiscovery
Protocol (“Protocol”) entered in this matter [D.E. 47]. A copy of the relevant sections of the
Protocol are attached as Exhibit A.

Meet and Confer Certification
         Counsel certifies that in addition to written communications exchanged between counsel
to try to resolve this dispute, counsel for the parties, namely Jeffrey Lindenbaum for Defendants
and Cameron Reuber for Plaintiff, conducted a telephone conference on July 7, 2021 at 2:30 pm
which lasted approximately fifteen minutes. During the call, counsel discussed the points outlined
in this letter, and at the conclusion of this call agreed that an impasse had been reached requiring
the Court’s assistance.

Protocol Background
       The Protocol sets forth, among other things, a procedure for keyword searching of emails.
Ultimately, each party may select up to six (6) of its adversary’s custodians and up to fifteen (15)
keywords. The first step in the process, which is outlined in Section D(1), allows each party to
send the other side a list of proposed keywords and a list of descriptions of the types of
custodians which may have relevant emails. This first step addresses the problem occurring at
the beginning of discovery; each side in litigation typically does not know the identity of
individuals at their adversary who are responsible for certain company functions (e.g., marketing,
accounting, customer service, etc.). Section D(1) allows the parties to request this background
information before having to make its custodian selections.

        Under Section D(2), the parties then respond to the requests for custodian information by
identifying who at their company may have emails related to: (1) the list of proposed keywords;
and (2) the job descriptions provided in Section D(1). For example, the requesting party may say
tell us who is responsible for accounting and who may have emails related to the keywords
Hon. S. Cave
July 8, 2021
Page 2 of 3 – AX1060

“profits” and “royalties.” The responding party then identifies which employees (custodians) may
serve in that function or have emails related to those keywords.

       Once the requesting party is provided the list of potential relevant custodians, the Parties,
under Section D(3), may select up to six custodians, and select the keywords that they want those
custodians to search. In this case, the Parties successfully navigated through the steps in D(1) and
D(2).

The Dispute
         A dispute arose when Defendants provided Plaintiff with its selection of custodians and its
15 keyword selections under Section D(3), using a keyword list which was not identical to the list
of 15 keywords earlier provided under Section D(1). Plaintiff argues that the keyword list that
was provided under D(1) to help Defendants identify relevant custodians, must be identical to the
list of keywords selected by Defendants in D(3). Plaintiff is wrong.

        Nowhere in the Protocol does it require a party to use the identical and unmodified list of
step D(1) keywords in step D(3). In fact, during the negotiations of the Protocol, Plaintiff on May
21, 2021 had proposed that the agreement limit the D(3) selection of keywords to only those
keywords identified in D(1). However, Defendants on May 26, 2021, rejected this restriction,
specifically striking it from the Protocol. See, Ex. B (deleting restriction that search terms must
be from those “agreed upon in D(1)”). Plaintiff accepted that this restriction was stricken, it was
entered by the Court with this restriction stricken, and Plaintiff cannot now change its position.

        Considering even the practical implications of this dispute, the modification to Defendants’
keyword list creates no additional or duplicative work for Plaintiff because prior to step D(3)
neither side has begun the email searches. Moreover, allowing a modification to the keyword lists
between steps D(1) and D(3) is important because at step D(1) the requesting party is missing
relevant information about the available, relevant custodians. The purpose of the proposed
keywords in Section D(1) is to help the requesting party identify relevant custodians. Once the
custodians are identified, the requesting party needs to be able to modify the keywords based on
which custodians are ultimately selected.1 For example, a party may serve an initial proposed list
of keywords directed to accounting, marketing, sales and customer service. If it turns out that its
adversary has no email custodian for customer service responsibilities, or the requesting party
chooses not to select the customer service custodian, the list of keywords needs to be modified to
shift from customer service keywords to keywords that are relevant to the actual available and
selected custodians (which the requesting party does not know until step D(2)).

         Perhaps more importantly, there is no harm or prejudice suffered by Plaintiff. Under the
Protocol, Defendants are allowed to select up to 15 keywords, and that is what they have done.
Plaintiff has not yet begun searching emails, so there is no duplicative work. Yes, Plaintiff had to
consider and disclose who are its relevant custodians based on Defendants’ initial proposed list,
but it is required to do that either way under the Protocol. And yes, Plaintiff is now required to

1
  In this case it turned out that it did not matter because Plaintiff only had four custodians, so Defendants selected
them all. But the point is that Defendants never waived their right to modify this list and had a reasonable basis to
believe its list could later be modified.
Hon. S. Cave
July 8, 2021
Page 3 of 3 – AX1060

search 15 terms, but it is also required to do that under the Protocol either way. Plaintiff’s
insistence on such a hard line rule against modifications to the keyword lists is also undermined
by the fact that the Protocol already provides, under Section D(4), for further modifications,
including for example, if the hit count for a particular term comes back too large.

        Plaintiff has not raised any objection to the propriety of the actual requested terms (other
than the timing of the modification to this list). In fact, Defendants’ terms if anything are narrower
than Plaintiff’s own selection of keywords. See, Ex. C. Moreover, Plaintiff only has to search
four (4) custodians, while Defendants are searching six.2 Having not yet begun its keyword
searches, Plaintiff will suffer no harm by searching the actual 15 terms that Defendants want
searched rather than insisting that Plaintiff need only search the earlier list that Defendants had
timely replaced.

Relief Sought
       Defendants respectfully request that the Court compel Plaintiff to search the fifteen
keywords that were timely served on June 29, 2021 (attached as Exhibit C), pursuant to Section
D(3) of the Protocol, and that Plaintiff’s unreasonable rejection of this list be overruled.

            Thank you for your consideration.


                                                                    Very truly yours,
                                                                    COLLEN IP
                                                                    s/ Jeffrey A. Lindenbaum
                                                                    Jeffrey A. Lindenbaum
                                                                    jlindenbaum@collenip.com


cc: Counsel of Record (Via ECF)



             Defendants' letter-motion for a discovery conference (ECF No. 55) is GRANTED.
             A telephone conference is scheduled for Friday, July 16, 2021 at 10:00 am on
             the Court's conference line. The parties are directed to call (866) 390-1828;
             access code: 380-9799, at the scheduled time. Per the Court's Individual
             Practices, any response to the letter-motion must be filed by July 14, 2021.

             The Clerk of Court is respectfully directed to close ECF No. 55.

             SO ORDERED            7/12/21




2
    Plaintiff has represented it only has four custodians.
